DETAILED ACTION

Response to Amendment
Applicant's amendment filed 05/27/2022 is being entered as it directly results in an allowance.


Terminal Disclaimer
The terminal disclaimer filed on 05/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10463105 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 21-30, 32, and 34-42 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest an article of footwear comprising a component defining the first surface and comprising a material that compositional comprises a hydrogel comprising a polymeric network that includes one or more chains of a polyurethane, one or more chains of a polyamide homopolymers, and combinations thereof in combination with the rest of the limitations claimed.  
The prior art also does not teach or suggest that the article of footwear comprising a component defining the first surface and comprising a material that compositional comprises a hydrogel comprising a crosslinked polymer network comprising semi-crystalline regions and amorphous regions in combination with the rest of the limitations claimed.  The Examiner notes that he mistakenly stated on page 7 of the Final rejection mailed 03/28/2022 that Wang in view of Gvozdic rendered obvious claim 36.  Wang in view of Gvozdic did not teach or suggest the limitations of claim 36 as there is no basis to conclude by the preponderance of the evidence that the materials of Wang in view of Gvozdic would possess semi-crystalline regions and amorphous regions in combination with the rest of the limitations claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759